                                   Case 2:20-cv-01532-DJH Document 79 Filed 08/11/21 Page 1 of 4




                               Laurent R.G. Badoux (AZ SBN: 020753)
                             1 lbadoux@buchalter.com
                               BUCHALTER,
                             2 A Professional Corporation
                               16435 N. Scottsdale Road, Suite 440
                             3 Scottsdale, AZ 85254-1754
                               Telephone: 480.383.1800
                             4 Facsimile: 480.824.9400
                             5 Tracy A. Warren (Cal. SBN: 228013) (admitted pro hac vice)
                               twarren@buchalter.com
                             6 BUCHALTER,
                               A Professional Corporation
                             7 655 W. Broadway, Suite 1625
                               San Diego, CA 92101
                             8 Telephone: 619.219.5335
                         9 Attorneys for Defendants Xenia Hotels and Resorts, Inc.,
                           XHR Phoenix Palms, LLC, and XHR Scottsdale Ranch, LLC
                        10
                           J. Christian Word (VA SBN: 46008) (admitted pro hac vice)
                        11 christian.word@lw.com
                           LATHAM & WATKINS, LLP
                        12 555 Eleventh Street, NW, Suite 1000
                           Washington, D.C. 20004-1304
                        13 Telephone: 202.637.2223
                        14 Co-Counsel for Defendants Xenia Hotels and Resorts, Inc.,
                           XHR Phoenix Palms, LLC, and XHR Scottsdale Ranch, LLC
                        15
                        16                                UNITED STATES DISTRICT COURT

                        17                                        DISTRICT OF ARIZONA

                        18       Peter Strojnik, an individual,              Case Nos: 2:20-cv-01532-PHX-DJH
                                                                                       2:20-cv-00343
                        19                      Plaintiff, pro se,                     2:20-cv-01434
                                 v.                                                    CONSOLIDATED
                        20
                                 Xenia Hotels and Resorts, Inc., a foreign   DEFENDANTS’ MOTION FOR
                        21                                                   AWARD OF ATTORNEYS’ FEES
                                 corporation; XHR Phoenix Palms, LLC
                                 dba Royal Palms Hotel; XHR Scottsdale       AND COSTS
                        22
                                 Ranch, LLC dba Hyatt Regency
                        23       Scottsdale Resort and Spa at Gainey
                                 Ranch,
                        24
                                                Defendants.
                        25
                        26
     B UCHALTER
A PROFESSIONAL CORPORATION
        SCOTTSDALE




                                BN 46477058v3
                                    Case 2:20-cv-01532-DJH Document 79 Filed 08/11/21 Page 2 of 4




                             1           Pursuant to LRCiv. 54.2, and in accordance with this Court’s Order dated July 28,
                             2 2021 [Doc. 77], Defendants Xenia Hotels and Resorts, Inc., XHR Phoenix Palms, LLC
                             3 and XHR Scottsdale Ranch, LLC (“Defendants”) respectfully move this Court for an order
                             4 directing Plaintiff Peter Strojnik (“Strojnik” or “Plaintiff”) to pay the attorneys’ fees
                             5 incurred by Defendants in defense of this matter.
                             6           The attached Declarations of Laurent R.G. Badoux and Christian Word (Exhibits
                             7 A and B, respectively), which are incorporated by this reference, confirm the amount of
                             8 attorneys’ fees incurred by Defendants in this action. The Declarations set forth each
                             9 attorney performing the work, the hourly rate and the work performed. Based on these
                        10 Declarations and the justification of those fees discussed in the following paragraphs,
                        11 Defendants requests an award of attorneys' fees in the amount of $247,404.00,
                        12 $110,068.00 to go to Buchalter, a Professional Corporation, and $137,336.00 to go to
                        13 Latham & Watkins, LLP.
                        14               In a case such as the present one, the Court should consider a number of facts in
                        15 evaluating the reasonableness of legal fees sought by Defendants. These factors were
                        16 originally described in the Supreme Court decision of Schwartz v. Schwerin, 86 Ariz. 242,
                        17 245-46, 336 P.2d 146 (1959), as follows:
                        18
                                                (1) the qualities of the advocate: his ability, his training, education,
                        19               experience, professional standing and skill; (2) the character of the work to
                                         be done; its difficulty, its intricacy, its importance, time and skill required,
                        20
                                         the responsibility imposed and the prominence and character of the parties
                        21               where they affect the importance of the litigation; (3) the work actually
                                         performed by the lawyer: the skill, time and attention given to the work; (4)
                        22               the result: Whether the attorney was successful and what benefits were
                        23               derived.
                                         A fifth factor was added to this formula by the decision in Schweiger v. China Doll
                        24
                                 Restaurant, Inc., 138 Ariz. 183, 673 P.2d 927, 931 (App. 1983). In China Doll, the Court
                        25
                                 of Appeals stated that, “The beginning point in a development of a reasonable fee is the
                        26
     B UCHALTER
A PROFESSIONAL CORPORATION
        SCOTTSDALE




                                 BN 46477058v3
                                    Case 2:20-cv-01532-DJH Document 79 Filed 08/11/21 Page 3 of 4




                             1 determination of the actual billing rate which the lawyer charged in the particular matter.”
                             2 Federal courts have also relied on a series of more insular categories. See Kerr v. Screen
                             3 Extras Guild, Inc., 526 F.2d 67 (9th Cir. 1975); Johnson v. Georgia Highway Express,
                             4 Inc., 488 F.2d 714 (5th Cir. 1974) (adopting 12-factor test); see also Hensley v. Eckerhart,
                             5 461 U.S. 424, 436 (1983) (referring to the Johnson 12 factors and highlighting the special
                             6 importance of the success of the petitioning counsel as well as the lack of desirability of
                             7 the litigation as key elements). In regards to the Johnson factors, as they go beyond the
                             8 state China Doll factors, it is important to note that litigating against Strojnik is an
                             9 undesirable task. As this Court and many others have become aware, Strojnik has
                        10 deployed dubious and deplorable means to further his extortionate litigation scheme,
                        11 frequently attacking counsel personally, beyond the original seeking sanctions for lawyers
                        12 having the audacity to oppose his contentions, and going as far as threatening and/or
                        13 initiating legal proceedings against opposing counsel. See Strojnik v. Leavitt et al., CV-
                        14 2020-056297 (Maricopa County Superior Court May 11, 2021) (dismissing Strojnik’s
                        15 claim of abuse of process filed against opposing counsel in this matter, Lindsay Leavitt of
                        16 Jennings Strouss). 1
                        17              Defendants therefore request that this Court award it the sum of $247,404.00 in
                        18 attorney’s fees incurred in this action, $110,068.00 to go to Buchalter, a Professional
                        19 Corporation, and $137,336.00 to go to Latham & Watkins, LLP.
                        20              Defendants have incurred $970.78 in total cost for this matter, not including
                        21 appellate costs, which breaks down into $410.61 in traditionally taxable costs (e.g. filing
                        22 fees) and $560.17 in other related costs (e.g. out of norm copying or legal research fees).
                        23
                        24      1
                             A copy of Maricopa County Superior Court Judge Theodore Campagnolo’s Order is
                           attached  hereto as Exhibit C, and Defendants request that the Court take judicial notice
                        25 thereof for  the same reasons as have been raised in conjunction with other motion practice
                        26 in this action. See also Exhibit 3 to Badoux Declaration.
     B UCHALTER
A PROFESSIONAL CORPORATION
        SCOTTSDALE




                                BN 46477058v3
                                    Case 2:20-cv-01532-DJH Document 79 Filed 08/11/21 Page 4 of 4




                             1           DATED August 11, 2021.
                             2
                             3                                           BUCHALTER,
                                                                         A PROFESSIONAL CORPORATION
                             4
                             5                                           By: /s/ Laurent R.G. Badoux
                                                                                Laurent R.G. Badoux
                             6                                                  Attorneys for Defendants Xenia Hotels and
                             7                                                  Resorts, Inc., XHR Phoenix Palms, LLC, and
                                                                                XHR Scottsdale Ranch, LLC
                             8
                             9
                                 I hereby certify that I electronically transmitted
                        10       the attached document to the Clerk’s Office
                                 using the CM/ECF System for filing and
                        11       transmittal of a Notice of Electronic Filing to the
                        12       following CM/ECF registrants, and mailed a
                                 copy of same to the following if non-registrants,
                        13       this 11th day of August, 2021, to:
                        14
                           Peter Strojnik, pro se
                        15
                           7847 N. Central Avenue
                        16 Phoenix, Arizona 85020
                           Plaintiff
                        17
                        18 By: /s/ Lori Harpel
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
     B UCHALTER
A PROFESSIONAL CORPORATION
        SCOTTSDALE




                                 BN 46477058v3
